  Case 19-31333      Doc 26    Filed 09/06/20 Entered 09/06/20 21:48:45          Desc Main
                                 Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )      CASE NO. 19-31333
                                            )      CHAPTER 7
ANTHONY D. SCOTT,                           )
                                            )
              Debtor(s).                    )      JUDGE LASHONDA A. HUNT
                                            )      (Joliet)

                                   NOTICE OF MOTION

To:    Attached Service List

       PLEASE TAKE NOTICE that on the 11th day of September, 2020, at 9:15 a.m., I shall
appear telephonically before the Honorable Judge LaShonda A. Hunt, and shall then and there
present the attached TRUSTEE’S MOTION TO ABANDON PROPERTY OF THE
ESTATE AND SHORTEN NOTICE, at which time you may appear if you so desire.

       This Motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear
and be heard telephonically on the motion, you must call in to the hearing using the
following information – Toll Free Number 1-888-557-8511; Access Code: 7490911.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.

                                              /s/ Peter N. Metrou
                                            Bankruptcy Trustee


Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171
  Case 19-31333        Doc 26      Filed 09/06/20 Entered 09/06/20 21:48:45            Desc Main
                                     Document     Page 2 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )       CASE NO. 19-31333
                                              )       CHAPTER 7
ANTHONY D. SCOTT,                             )
                                              )
                Debtor(s).                    )       JUDGE LASHONDA A. HUNT
                                              )       (Joliet)

                   TRUSTEE’S MOTION TO ABANDON PROPERTY OF
                          ESTATE AND SHORTEN NOTICE

        Peter N. Metrou, Trustee for the Bankruptcy Estate of Anthony D. Scott, pursuant to the

applicable provisions of the Bankruptcy Code, Title 11 U.S.C., states the following as his Motion

to Abandon Property of the Estate and Shorten Notice (“Motion”):

        1.      This case was commenced by the Debtor’s voluntary filing of a petition for relief

under Chapter 7 of the Bankruptcy Code on November 4, 2019.

        2.      Peter N. Metrou was appointed to serve as Trustee in this case, has qualified and

has been acting as such.

        3.      Debtors’ schedule B reported a pending personal injury action on behalf of

Of Debtor regarding injuries resulting from an automobile accident with Lira’s Trucking

Company (“PI Case”).

        4.     Pursuant to §541(a) of the Bankruptcy Code, the Debtor’s interest in the pending

personal actions constitute property of the estate, which the Trustee is entitled to administer for

the benefit of creditors of this case.

        5.      Based on Trustee’s review of the facts regarding the PI Case and the information

provided by special counsel employed in this case regarding the likelihood of recovery, the

likelihood of insurance coverage of the at fault driver, presented by the attorney hired by the
  Case 19-31333        Doc 26     Filed 09/06/20 Entered 09/06/20 21:48:45           Desc Main
                                    Document     Page 3 of 6



Debtor pre-petition, the Trustee has determined that pursuing the action is not equitable to the

estate.

          6.     Section 554(a) of the Bankruptcy Code provides that “after notice and a hearing,

the Trustee may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and of benefit to the estate.”

          7.     The Trustee has served a copy of this motion on the Debtor, Debtor’s attorney, all

creditors, all interested parties and counsel for the United States Trustee.

          WHEREFORE, Peter N. Metrou, not individually, but as Trustee for the Bankruptcy

Estate of Anthony D. Scott, respectfully requests that the court enter order a) allowing Trustee to

abandon any and all interest in the personal injury action resulting from an automobile accident

with Larry Trucking Company; and (b) granting the Trustee such other and further relief as this

Court may deem just and proper.



                                                          /s/ Peter N. Metrou
                                                       Bankruptcy Trustee

Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171
  Case 19-31333        Doc 26   Filed 09/06/20 Entered 09/06/20 21:48:45         Desc Main
                                  Document     Page 4 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                     )       CASE NO. 19-31333
                                           )       CHAPTER 7
ANTHONY D. SCOTT,                          )
                                           )
              Debtor(s).                   )       JUDGE LASHONDA A. HUNT
                                           )       (Joliet)


                                CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice and attached
Trustee’s Motion to Abandon Property of the Estate upon the person(s) listed above by mailing
the same in a properly addressed envelope, postage prepaid, and placed in a U.S. depository in
Oswego, Illinois on the 7th day of September, 2020, unless a copy was served electronically
which occurs automatically upon the filing of the aforesaid document with the Bankruptcy Clerk
of the Court.

                                             /s/ Peter N. Metrou
                                           Bankruptcy Trustee


To: See Service List




Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171
              Case 19-31333    Doc 26     Filed 09/06/20 Entered 09/06/20 21:48:45           Desc Main
                                            Document     Page 5 of 6
Sent via First-Class Mail

Anthony D. Scott                                                                City Of Joliet Parking Tickets
                                        Brent Davis
10 E. Zarley Blvd., Apt. 14                                                     Legal Department
                                        317 Fairfield Dr.
Joliet, IL 60433-2986                                                           PO Box 5001
                                        Joliet, IL 60435
                                                                                Joliet, IL 60434-5001


Comcast
                                        Comcast                                 Credit Managment LP
Bankruptcy Department
                                        PO Box 3002                             4200 International Pkwy
PO Box 1931
                                        Southeastern, PA 19398-3002             Carrollton, TX 75007-1912
Burlingame, CA 94011-1931


                                                                                Taleasha Davis
David M Siegel                          Office of the Secretary of State
                                                                                317 Fairfield Dr.
David M. Siegel & Associates            Saftey & Financial Responsibility S
                                                                                Joliet, IL 60435
790 Chaddick Drive                      2701 South Dirkson Parkway
Wheeling, IL 60090-6005                 Springfield, IL 62723-1000



                                        State Farm Insurance Bank
                                        PO Box 2326
                                        Bloomington, IL 61702-2326




Sent Via ECF                            Patrick S Layng
                                        Office of the U.S. Trustee, Region 11
U.S. Bankruptcy Court                   219 S Dearborn St
Eastern Division                        Room 873
219 S Dearborn                          Chicago, IL 60604-2027
7th Floor
Chicago, IL 60604-1702
Case 19-31333   Doc 26   Filed 09/06/20 Entered 09/06/20 21:48:45   Desc Main
                           Document     Page 6 of 6
